

Exhibit 10.1


SEPARATION AGREEMENT AND GENERAL RELEASE


This SEPARATION AGREEMENT AND GENERAL RELEASE (“Agreement”) is made as of this
18th day of June 2009 by and between MEDIALINK WORLDWIDE INCORPORATED, a
Delaware corporation, having an address at 708 Third Avenue, New York, New York
10017 (“Medialink”), and LAURENCE MOSKOWITZ, an individual residing at 21
Hawkwood Lane, Greenwich, Connecticut 06830 (“Moskowitz”).


NOW, THEREFORE, in consideration of the mutual promises and covenants
hereinafter set forth, the parties agree as follows:


1.           This Agreement shall be deemed effective (the “Effective Date”)
upon the execution date of that certain agreement and plan of merger (the
“Merger Agreement”) between Medialink, The NewsMarket, Inc. (“TNM”) and a wholly
owned subsidiary of TNM (the “Merger Partner”); provided, however, that in the
event that the proposed merger transaction (the “Merger”) pursuant to the Merger
Agreement is not consummated by December 31, 2009, then this Agreement shall be
null and void and of no force and effect.


2.           Moskowitz and Medialink are parties to that certain Amended and
Restated Employment Agreement dated as of December 31, 2005 (the “Employment
Agreement”) pursuant to which Moskowitz performed duties as the Chairman,
President and Chief Executive Officer of Medialink.  Certain terms of the
Employment Agreement, including without limitation, Sections 4.2, 4.4, 5.3-5.6,
8.1-8.3, 10.1 and 12 are expressly modified by the terms of this
Agreement.  Moskowitz’s employment relationship with Medialink will be deemed
(with no further action required by Medialink) terminated by Medialink effective
as of the date on which the Merger becomes effective (the “Termination
Date”).  The termination of Moskowitz’s employment hereunder shall not be deemed
a For Cause termination, as such term is defined in the Employment
Agreement.  Moskowitz hereby resigns from Medialink’s Board of Directors
effective as of the Termination Date.  Nothing herein shall be deemed to affect
Moskowitz’s compensation or benefits prior to the Termination Date.


3.           Moskowitz acknowledges that he fully understands the terms and
implications of this Agreement.  Moskowitz has carefully considered other
alternatives to executing this Agreement and has decided that he will execute
this Agreement.


4.           Moskowitz understands that he will have up to twenty-one (21) days
from the date hereof to review and execute this Agreement and that he shall have
the right, within seven (7) days after his execution of this Agreement, to
revoke same unless such right is waived by Moskowitz.  If and to the extent
Moskowitz executes this Agreement prior to the expiration of the twenty-one (21)
day period referred to above, Moskowitz represents and warrants to Medialink
that he has done so knowingly and voluntarily.

 
 

--------------------------------------------------------------------------------

 


5.           Moskowitz further recognizes that he executes this Agreement
voluntarily and that Medialink requires that he discuss the same with his legal
advisors to ensure full and thorough knowledge of the legal significance of this
Agreement.  Medialink agrees to reimburse Moskowitz for all reasonable legal
fees incurred in the review of this Agreement, up to a maximum reimbursement of
$1,500.  Moskowitz has been represented by Epstein Becker & Green, P.C., in his
review and consideration of this Agreement.


6.           (a)           In lieu and in place of any payments or benefits
otherwise due Moskowitz under Sections 4.2, 4.4, 5.3-5.6, 8.1-8.3 and 10.1 of
the Employment Agreement and in consideration for Moskowitz signing and adhering
to the terms and conditions of this Agreement, Moskowitz will receive the gross
amount of Four Hundred Forty-Four Thousand ($444,000) Dollars, subject to
downward adjustment as set forth below, which amount shall be reduced by all
applicable deductions as shall be required to be withheld by applicable law and
regulation (the “Severance Payment”).  Such Severance Payment will be payable in
one lump sum no later than fifteen (15) business days after the Termination Date
and shall not be offset by any amounts Moskowitz earns or could have earned with
reasonable diligence after the Termination Date.  Moskowitz expressly releases
Medialink from making any payments or making any benefits available pursuant to
Sections 4.2, 4.4, 5.3-5.6, 8.1-8.3 and 10.1 of the Employment Agreement.


  (b)           The amount of the Severance Payment referenced above is subject
to downward adjustment based on Medialink’s Adjusted Cash Balance as of the
closing of the Merger (the “Closing”).  For purposes of this calculation,
Adjusted Cash Balance means the sum of (A) the actual cash available at the
Closing (after payment or accrual of Medialink’s transaction costs associated
with the Merger) (i) prior to payment of (x) contractual and non-contractual
severance obligations (including the Severance Payment) and (y) 2009 board of
directors’ fees, and (ii) adjusted, upward or downward for the Working Capital
Adjustment (as such term is defined in the Merger Agreement) and (B) the amount
of severance obligations assumed by the Merger Partner pursuant to the Merger
Agreement.  The amount of the Severance Payment shall be adjusted as follows:


(i)           If the Adjusted Cash Balance is at least equal to $1,390,000,
there shall be no adjustment to the amount of the Severance Payment;


(ii)           If the Adjusted Cash Balance is at least equal to $1,126,000 but
less than $1,390,000, then the Severance Payment shall be reduced by an amount
equal to the product of (A) 0.45 and (B) the amount by which the actual Adjusted
Cash Balance falls short of $1,390,000; or


(iii)           If the Adjusted Cash Balance is less than $1,126,000, then the
Severance Payment shall be reduced by an amount equal to the sum of (A) $119,000
and (B) the product of (x) 0.342 and (y) the amount by which the actual Adjusted
Cash Balance falls short of $1,126,000.


For purposes of clarification, an adjustment shall be made pursuant to only one
of Sections 6(b)(ii) or 6(b)(iii) above, but not both.

 
 

--------------------------------------------------------------------------------

 


  (c)           Moskowitz and Medialink agree that notwithstanding anything to
the contrary herein, in the event that during the period between the Effective
Date and the Termination Date, Moskowitz dies or suffers a Disability (as such
term is defined in Section 6.1 of the Employment Agreement), then Moskowitz (or
his estate, as the case may be) shall be entitled to receive from Medialink the
benefits set forth in Sections 5.4 (upon death) or 5.5 (upon a Disability) of
the Employment Agreement until the Termination Date, and from and after the
Termination Date, if any, Moskowitz (or his estate, as the case may be) shall
receive, in lieu of such benefits, the payment set forth in Section 6(a), as
adjusted by Section 6(b) of this Agreement.


7.           The Company agrees to pay and Moskowitz acknowledges that he will
have been paid his accrued and unpaid salary and bonus through the Termination
Date and is not entitled to any further payments for same.  Moskowitz further
acknowledges that he will not be entitled to participate in any of Medialink’s
benefit plans after the Termination Date; provided, however, that Moskowitz may
continue to participate in Medialink’s hospitalization and group health benefit
plans pursuant to the Consolidated Omnibus Budget Reconciliation Act (COBRA) at
Moskowitz’s sole cost and expense, unless otherwise provided by law.


8.           As a condition to Moskowitz receiving the Severance Payment
referenced above and as a material inducement for Medialink to enter into this
Agreement:


(a)           Moskowitz agrees to be available to Medialink for telephone
consultations for up to thirty (30) days after the Termination Date.  In no
event shall Moskowitz be required to be available for more than an aggregate of
ten (10) hours during such period.


(b)           Moskowitz agrees that on the Termination Date, Moskowitz shall
deliver all Medialink Property, as hereinafter defined, in his custody or
possession to Medialink or its representatives, and Moskowitz represents and
warrants that no such Medialink Property or copies thereof have been knowingly
retained by him, any of his representatives or any person, firm or corporation
owned or controlled by him or delivered to any third party other than in the
normal course of performing his duties pursuant to the Employment
Agreement.  The term “Medialink Property” as used herein means any and all
confidential or proprietary materials belonging to Medialink that are in
Moskowitz’s possession, including but not limited to books, records, files,
documents, accounting or financial records, statements, reports, equipment,
computer hardware, computer software, programs, contact lists, customer data and
files (hardcopies and electronic), any proprietary information or data of
Medialink in any format and any and all copies thereof, hard drives, keys to
Moskowitz’s offices and files, computer passwords provided by Medialink to
Moskowitz, passwords established by Moskowitz on Medialink hardware and
passwords established by Moskowitz on any file containing Medialink
information.  Notwithstanding the foregoing, Moskowitz shall be permitted, at
his sole option, to retain the cell phone and phone number, pda/BlackBerry,
laptop computer with one docking station and one monitor that were used by
Moskowitz immediately prior to the Termination Date; provided however, that all
Medialink Property must be removed from each item retained, and each retained
item shall be subject to prompt review and modification by Medialink’s IT
personnel to ensure that all Medialink Property has been permanently removed
therefrom.  In addition, the laptop computer, if any, retained by Moskowitz
shall be reformatted by Medialink’s personnel; provided, however, that Medialink
will reload standard software (including, but not limited to, Microsoft Office
and Adobe Acrobat) on the retained laptop computer and, to the extent reasonably
practicable, provide Moskowitz with the pertinent licenses, discs, and manuals
related to such reloaded software.  After the Termination Date, Moskowitz, and
not Medialink, shall be responsible for any service fees associated with the use
and maintenance of any of the retained items.

 
 

--------------------------------------------------------------------------------

 


(c)           Moskowitz acknowledges that the principal business of Medialink is
providing video and audio production and satellite and other distribution
services to television and radio stations and online news outlets for
corporations and other organizations seeking to communicate their news to the
public (the “Business”).  Moskowitz acknowledges that he has acquired
confidential information concerning Medialink and the Business and that, among
other things, his knowledge of the Business was enhanced through his employment
by Medialink. Moskowitz acknowledges that such information is of great value to
Medialink, is the sole property of Medialink, and was acquired by him in
confidence.


(d)           Moskowitz hereby confirms that (i) the confidentiality and
transfer of developments obligations set forth in Section 11 of the Employment
Agreement survive the termination of Moskowitz’s employment and (ii) Moskowitz
will abide by and adhere to such obligations.


(e)           The Parties agree that the provisions of Section 12 of the
Employment Agreement are hereby waived and replaced by this Section
8(e).  Moskowitz acknowledges that it is reasonably necessary for the protection
of Medialink that Moskowitz agree, and, accordingly, Moskowitz does hereby
agree, that for the period ending on the nine (9) month anniversary of the
Termination Date, he will not, directly or indirectly:


i.           engage in the Business for his account or render any services that
constitute engaging in the Business, in any capacity to any entity; or become
interested in any entity engaged in the Business either on his own behalf or as
an officer, director, stockholder, partner, principal, consultant, associate,
employee, owner, agent, creditor, independent contractor, or co-venturer of any
third party or in any other relationship or capacity; or


ii.           employ or engage, or cause to authorize, directly or indirectly,
to be employed or engaged, for or on behalf of himself or any third party, any
employee, representative or agent of Medialink; or


iii.           solicit, directly or indirectly, on behalf of himself or any
third party, any client or vendor, for services competitive with the Business,
of Medialink and its affiliates; or


iv.           have an interest as an owner, lender, independent contractor,
co-venturer, partner, participant, associate or in any other capacity, render
services to or participate in the affairs of, any entity listed on Schedule A
attached hereto or any subsidiary or affiliate of such listed entity.

 
 

--------------------------------------------------------------------------------

 


(f)          The provisions of Section 8(e) shall not be construed to prevent
Moskowitz from owning, directly or indirectly, in the aggregate, an amount not
exceeding two percent (2%) of the issued and outstanding voting securities of
any class of any corporation whose voting capital stock is traded on a national
securities exchange or in the over-the-counter market.


(g)         Notwithstanding anything to the contrary set forth in Section 8(e);
(i) Moskowitz shall not be prohibited from rendering services for news
organizations, or public relations departments or public relations
agencies;  (ii) Moskowitz may act as a news reporter or manager for an entity
whose primary function is journalism; (iii) Moskowitz may act as a member of the
internal public relations staff of any corporation or entity who performs
services for only that corporation or its affiliates, including parent
corporations, subsidiaries, and joint ventures; and/or (iv) Moskowitz may act as
an account executive or manager at a public relations agency directly serving
that agency’s clients.  Notwithstanding the prior sentence, however, for the
period ending on the nine (9) month anniversary of the Termination Date,
Moskowitz may not, render services, directly or indirectly, (i) for any
organization, department, or affiliate of such news organizations, corporate
public relations departments, or public relations agencies, whose primary
purpose is to provide the production and distribution of video or audio news
releases that are competitive with, or substantially similar to, the Business.


(h)         Moskowitz agrees that upon Medialink’s request, he shall enter into
a voting agreement whereby Moskowitz will agree to vote his shares of Medialink
stock (and all shares under his control) in favor of the Merger.  Moskowitz
further agrees that he shall support approval of the Merger.


(i)           Moskowitz agrees that any breach or threatened breach by him of
Section 8 of this Agreement shall entitle Medialink, in addition to all other
legal remedies available to it, to apply to any court of competent jurisdiction
to seek to enjoin such breach or threatened breach without posting a bond or
showing special damages.  The parties understand and intend that each
restriction agreed to by Moskowitz hereinabove shall be construed as separable
and divisible from every other restriction, that the unenforceability of any
restriction shall not limit the enforceability, in whole or in part, of any
other restriction, and that one or more of all of such restrictions may be
enforced in whole or in part as the circumstances warrant.  In the event that
any restriction in this Agreement is more restrictive than permitted by law in
the jurisdiction in which Medialink seeks enforcement thereof, such restriction
shall be limited to the extent permitted by law.

 
 

--------------------------------------------------------------------------------

 

9.           (a)           Moskowitz hereby stipulates, agrees, and understands
that in consideration of the payments set forth in Section 6 above, that being
good and valuable consideration, Moskowitz hereby acting of his own free will,
voluntarily and on behalf of himself, his heirs, administrators, executors,
successors, and assigns, releases Medialink, its subsidiaries, affiliates,
directors, officers, members, employees, attorneys, representatives, and agents
and each of them and their predecessors, successors and assigns (hereinafter
“Medialink Parties”) from any and all debts, obligations, claims, demands,
judgments or causes of action of any kind whatsoever in tort, contract, by
statute, or on any other basis for compensatory, punitive or any other damages,
expenses, reimbursements or costs of any kind, including but not limited to any
and all claims, demands, rights, and/or causes of action arising out of an
alleged breach of the Employment Agreement or relating to purported employment
discrimination or violations such as Civil Rights violations, including, but not
limited to, those arising under Title VII of the Civil Rights Act of 1964 (42
U.S.C. section 2000e, et seq.), the Civil Rights Act of 1991, the Civil Rights
Act of 1866 and 1871 (42 U.S.C. sections 1981 and 1983), Executive Order 11246
as amended, the Age Discrimination in Employment Act of 1967 (29 U.S.C. section
621, et seq.), the Equal Pay Act of 1963 (29 U.S.C. section 26(d)(1), the
Rehabilitation Act of 1973 (29 U.S.C. section 701-794), the Americans with
Disabilities Act (ADA), the New York Human Rights Law, Exec. Law, CH. 118, Art.
15, section 290, et seq. or any other applicable federal, state or local
employment discrimination statute or ordinance which Moskowitz might have or
assert against any of the Medialink Parties:  (1) by reason of his employment
relationship or dealings with Medialink or the termination of said relationship
and all circumstances related thereto; or (2) by reason of any other matter,
cause or thing whatsoever, from the first date of employment to the date of
execution of this Agreement, except that the foregoing (i) does not affect the
future right of Moskowitz and/or any heir, administrator, executor, successor,
and assign to enforce the terms of this Agreement, and (ii) does not waive any
vested benefits under any welfare, pension or retirement benefit plan maintained
by Medialink, which shall be governed by the applicable plan or COBRA, as the
case may be.


(b)           Medialink hereby stipulates, agrees, and understands that in
consideration of the obligations undertaken herein by Moskowitz, that being good
and valuable consideration, Medialink, on behalf of itself and the Medialink
Parties, hereby releases Moskowitz from any and all debts, obligations, claims,
demands, judgments or causes of action of any kind whatsoever in tort, contract,
by statute, or on any other basis for compensatory, punitive or any other
damages, expenses, reimbursements or costs of any kind arising out of or related
to any fact, thing or matter which is known to Medialink as of the date of this
Agreement.  The knowledge of Moskowitz shall not be imputed to Medialink.


10.           Moskowitz agrees and understands that failure in any material
respect to adhere to the terms and conditions of this Agreement, including but
not limited to the provisions of Sections 8 and 9 of this Agreement, as well as
any action commenced by him against the Medialink Parties, other than to enforce
the terms of this Agreement, shall immediately void Medialink’s obligation to
pay the amounts set forth above, and any and all monies and/or benefits provided
for herein to Moskowitz and shall require immediate repayment by Moskowitz of
the value of all consideration paid or provided to Moskowitz by Medialink
pursuant to this Agreement.  Further, in any action by one party hereof against
the other party to enforce the terms of this Agreement, the prevailing party
shall be entitled to reimbursement from the non-prevailing party for the
prevailing party’s reasonable costs and attorneys’ fees in defending or
prosecuting such action.

 
 

--------------------------------------------------------------------------------

 

11.           (a)           Moskowitz represents that he has not filed any
lawsuits or demands for arbitration against Medialink, or filed or caused to be
filed any charges or complaints against Medialink with any municipal, state or
federal agency charged with the enforcement of any law.  Pursuant to and as part
of Moskowitz’s release of Medialink as set forth above, Moskowitz agrees to the
fullest extent permitted by law, not to sue, or file a charge, complaint,
grievance or demand for arbitration against Medialink in any forum or assist or
otherwise participate willingly or voluntarily in any claim, arbitration, suit,
action, investigation or other proceeding of any kind which relates to any
matter that involves Medialink, and that occurred up to and including the date
of his execution of this Agreement, unless required to do so by law.  To the
extent any such action may be brought by a third party, Moskowitz expressly
waives any claim to any form of monetary or other damages, or any other form of
recovery or relief in connection with any such action.


(b)           Notwithstanding the provisions of Section 9(a) and Section 11(a)
above, the agreement of Moskowitz not to file a lawsuit or complaint or charge
against the Medialink Parties as provided in Section 11(a) shall not be deemed,
construed or interpreted as prohibiting Moskowitz from filing a charge or
complaint against the Medialink Parties with the U.S. Equal Opportunity
Commission (the “EEOC”), the New York State Division of Human Rights (the “DHR”)
or any other state or federal governmental agency or authority or from
participating in any investigation or proceeding which may be brought by the
EEOC, the DHR or any other governmental agency or authority against the
Medialink Parties; provided however, even though Moskowitz may file any such
complaint or charge or participate in any such investigation or proceeding, he
shall not be entitled or permitted to participate in or receive any monetary
damages or assessments made by the EEOC, the DHR or any other governmental
agency or authority against the Medialink Parties.  In addition, the agreement
of Moskowitz not to file a lawsuit or complaint or charge against the Medialink
Parties as contained in Section 11(a) shall not be deemed, construed or
interpreted as prohibiting Moskowitz from challenging the validity of the
release contained in Section 9(a) or his agreement not to file a lawsuit or
complaint or charge against the Medialink Parties as contained in Section 11(a).


12.           Medialink acknowledges that Moskowitz may make an application for
unemployment benefits and Medialink agrees not to contest or object to same,
provided that such application is truthful and accurate.


13.           Medialink agrees that, other than disclosures required by law,
rule or regulation, it will make no disclosures concerning Moskowitz’s
employment or other information regarding Moskowitz, except to the extent
requested to do so by Moskowitz and except to state that pursuant to Medialink
policy it can only confirm employment, job title, dates of service, rate of pay
or to disclose other information as required by law.


14.           Medialink and Moskowitz agree that confidentiality is a material
condition of this Agreement.  Moskowitz agrees not to disclose or make reference
to the terms of this Agreement without prior written consent of Medialink,
except as required by law; provided, however, that disclosure shall be permitted
to Moskowitz’s attorney, financial advisors and immediate family, and to any new
or potential employers of Moskowitz.  Nothing herein shall preclude Moskowitz
from discussing in general terms his duties and responsibilities while at
Medialink.  Moskowitz acknowledges that Medialink will file all appropriate
securities filings with regard to the termination of Moskowitz’s employment
relationship with Medialink.

 
 

--------------------------------------------------------------------------------

 


15.           Moskowitz further agrees that he shall make no negative statements
concerning any aspect of the business of Medialink or concerning any of the
Medialink Parties or The NewsMarket, Inc. or the Merger Partner.  Medialink
agrees that it shall make no negative statements regarding Moskowitz.


16.           Moskowitz acknowledges that, other than as expressly set forth
herein, he has no entitlement to severance pay, change in control payments, or
any benefit resulting from the termination of his relationship with
Medialink.  Moskowitz further understands that his receiving the consideration
set forth in this Agreement is conditional upon his signing and not revoking
this Agreement and complying with the terms and provisions hereof.


17.           If any provision, or portion thereof, of this Agreement is
determined to be invalid under applicable statute or rule of law, only such
provision, and only to the extent determined to be invalid, shall be deemed
omitted from this Agreement, the remainder of which shall remain in full force
and effect.


18.           This Agreement, together with the Employment Agreement as modified
herein, constitutes the complete agreement between the parties and no other
representations have been made by Medialink or Moskowitz.  This document
resolves all outstanding issues arising from Moskowitz’s relationship with
Medialink.


19.           This Agreement and its execution, validity and interpretation
shall be governed in all respects in accordance with the laws of the State of
New York, excluding its conflicts of law rules.  The parties hereto agree that
any legal suit, action, or proceeding against them arising out of or relating to
this Agreement shall be brought exclusively in the United States Federal Court
in the Southern District of New York or in the Supreme Court for the State of
New York, County of New York.  The parties hereto hereby accept the
jurisdictions of such courts for the purpose of any such action or
proceeding.  EACH PARTY HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT TO A TRIAL BY JURY IN RESPECT TO ANY PROCEEDING
BROUGHT BY ONE PARTY AGAINST ANOTHER RELATED TO THIS AGREEMENT.


20.           This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.



   
MEDIALINK WORLDWIDE INCORPORATED
         
/s/ Laurence Moskowitz
   
By:
        /s/ Harold Finelt
LAURENCE MOSKOWITZ
     
Name: Harold Finelt
       
Title:   Chair. Compensation Committee
         
Date:  June 18, 2009
   
Date:  June 19, 2009


 
 

--------------------------------------------------------------------------------

 